DETAILED ACTION
This communication is in response to the after-final amendment filed 10/14/22 in which claim 1 was amended. Claims 1, 2, 5-16, 18-21, 27, and 29-31 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5, 6, 8, 9, 12, 14-16, 18, 20, 21, 27, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison (US 2012/0188382 A1; published Jul. 26, 2012) in view of Berger (US 2011/0280497 A1; published Nov. 17, 2011) and Teodosiu (US 2007/0005707 A1; published Jan. 4, 2007).
Regarding claim 1, Morrison discloses [a] system for providing a packaged multimedia experience, the system comprising: (Morrison, paragraph 63)
a user device including a memory, a display, and at least one data processor; (Morrison, paragraph 63, teaches memory, storage, processors, video display)
the at least one data processor identifies data by (i) scanning multimedia data items stored in the memory on the user’s device, a network storage, and social media, (Morrison, paragraphs 28-30, teaches that digital images ("multimedia data items") acquired from multiple devices are uploaded to the cloud ("network storage"), as by sharing the images on a social networking service (“social media”) (see paragraph 87); Morrison, paragraph 6, teaches the digital images are collected from multiple image sources, such as digital cameras and camera-equipped mobile phones (“user’s device”)) (ii) retrieving feedback provided on at least one of the multimedia data items by at least one user, (Morrison, paragraphs 37, 38, teaches the cloud-computing resources learn the types of images that a particular prefers or does not prefer based on iterations of approval and disapproval by that user such that when a user removes a photo from a subset, the cloud computing resources reduce the weight values for the removed photo’s strong properties and/or increase the weight values for the removed photo’s weak properties; alternatively, Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo) (iii) determining a respective geographic location corresponding to each multimedia data item based on one or more external sources, (Morrison, paragraph 30, teaches clustering the photos based on location) and (iv) arranging the multimedia data items and the feedback into existing or new collections in a database based on the respective geographic locations and predetermined collection-related parameters; (Morrison, paragraphs 32, 33, teaches selecting a subset of the one or more clusters, which are based on location as well as time, date (“predetermined collection-related parameters”); Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
the at least one data processor packages data, for each collection, all multimedia data items and feedback related to the collection; (Morrison, paragraphs 61-66, teaches selectively storing the subset of the acquired digital images on a cloud computing infrastructure; Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
the at least one data processor filters data by filtering out items from the multimedia data items that do not meet predefined criteria by removing duplicate images, images having a brightness above or below a threshold level of brightness, videos having a duration greater than or less than a threshold value, content containing private material, or multimedia data having a quality below a predefined level of quality; and (Morrison, paragraph 44, teaches a filter operation to remove bad photos based on certain criteria e.g. shaky, blurry, etc.)
a display to present the packaged multimedia data items of at least one of the new collections on a condition that the respective geographic location for at least one of the new collections is a new geographic location (Morrison, paragraphs 34, 35, teaches presenting the auto-selected subset of photos to a user via a user interface based on auto-selection criteria; Morrison, paragraphs 49, 50, teaches location of capture as a criterion used to filter the photos; Morrison, paragraphs 30, 31, teaches that clustering of photos based on location may occur after the auto-selection (thus, photos with a particular location are used to create a new cluster based on that location); Morrison, paragraph 29, teaches that the steps of clustering, auto-selection, and presentation occur while photos are being received; Morrison, paragraph 90, teaches a LCD, flat panel, OLED displays, etc. that is capable of displaying the multimedia items (because the limitation is a conditional limitation subject to a condition precedent of the geographic location being a new geographic location, the broadest reasonable interpretation of a system having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the function occur. M.P.E.P. 2111.04))
a network storage device configured to store the packed multimedia items (Morrison, paragraph 41, teaches archiving the auto-selected subset of photos; Morrison, paragraph 75, teaches storing the auto-selected subset of photos to a different more reliable location e.g. posting on a social network or website). 
Morrison, paragraphs 30, 47, 72, teaches an auto-selection process to select photos based on criteria including time, location, quantity of photos, and presenting the auto-selected photos to the user via a photo UI. Yet, Morrison does not disclose wherein the display is according to a predetermined presentation template that is based on a number of the packaged multimedia data items of the new collection and a time of day associated with the generation of the multimedia data items of the new collection. However, Berger, paragraphs 56, 59, 60, 104, 110, teaches selecting appropriate templates to generate a photo story based on metadata associated with each photo, including time of day, number of photos, etc. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison to incorporate the teachings of Berger to select a template for the photos based on associated metadata of time of capture and number of photos. Doing so would enable automatic selection of a template without aid from the user (Berger, paragraph 5).
Although Morrison teaches that photos captured by users with their devices are uploaded to the cloud for sharing with others, see paragraphs 15, 16, 24, Morrison does not expressly disclose wherein the multimedia data is synchronized to the network storage device to enable access to the multimedia data from any device connected to the network storage device. However, Teodosiu teaches synchronizing the content of client data with the cloud. See paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morrison to synchronize the photos on the user devices to the cloud. Doing so would enable other users to access the shared content even when the client device is not available. Teodosiu, paragraph 27. 
Morrison does not disclose wherein the multimedia data is grouped by flayvr and then separated into a plurality of tiles. However, Berger teaches selecting appropriate templates to generate a photo story based on metadata associated with each photo, including time of day, number of photos, and also orientation of a photo. See, e.g., paragraphs 56, 59, 60, 61, 104, 110. New photos are received, metadata is extracted from the photos, the photos are arranged based on specified criteria, e.g., the user may specify that a particular photo story is focused on a particular subject, the photos are then automatically separated into photo stories (interpreted as the claimed “flayvr” per paragraph 69 of the published application). Paragraphs 100-101, figure 6A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Morrison to incorporate the teachings of Berger to group the received photos into photo stories, at least because doing so would enable automatic selection of photos and styles to be used for a selected template without aid from the user. Berger, paragraph 5.

Regarding claim 2, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the multimedia data items comprise images, video clips, sound clips, text, maps or advertisements (Morrison, paragraph 28). 

Regarding claim 5, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the collection-related parameters comprise time when the multimedia data items were captured, orientation, pattern of media capturing, tagged friends, user profile data, participant data, and collections predetermined by the system (Morrison, paragraphs 30, 50, 55, 57, teaches that the images are clustered based on location (“pattern”), time/date (“time”), faces in photo (“participant data”), person in photo is a favorite (“user profile data”), photo is tagged with a particular tag (“tagged friends”), photo was autocorrected, social network ranking (“collections predetermined”), degree of alignment e.g. horizontal, vertical (“orientation”)). 

Regarding claim 6, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison, paragraphs 72, 89, 90, teaches an image presentation unit for showing a group of still digital images (the examiner interprets the still digital images as “plurality of tiles”). Yet, Morrison does not disclose wherein the presentation template comprises a plurality of tiles, and wherein each of the plurality of tiles is configured to present at least one multimedia data item, and wherein the presentation template is based on an orientation of each of the packaged multimedia data items. However, Berger, paragraphs 56, 59, 60, 61, 104, 110, teaches selecting appropriate templates to generate a photo story based on metadata associated with each photo, including time of day, number of photos, and also orientation of a photo. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Morrison to incorporate the teachings of Berger to select a template for the photos based on associated metadata of photo orientation. Doing so would enable automatic selection of a template based on metadata without aid from the user (Berger, paragraph 5).

Regarding claim 8, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 6 as discussed above. Morrison further discloses wherein each of the plurality of tiles is further configured to present an advertisement, a map, the date, a time, user profile data, or a sound clip (Morrison, paragraphs 72, 89, 90, teaches an image presentation unit for showing a group of still digital images (the examiner interprets the still digital images as “plurality of tiles”); Morrison, paragraph 69, teaches that the photos include moving images with audio). 

Regarding claim 9, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 6 as discussed above. Morrison further discloses wherein the display module is coupled to a user interface configured to alter the content presented on the plurality of tiles based on user actions (Morrison, paragraphs 72, 89, 90, teaches an image presentation unit for showing a group of still digital images (the examiner interprets the still digital images as “plurality of tiles”); Morrison, paragraph 74, teaches an action unit that performs actions including conversion/reformat of a photo; Morrison, paragraph 36, also teaches performing a reweighted selection of the auto-selected photos based on user approval/disapproval). 

Regarding claim 12, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the display module is further configured to automatically derive a collection title for at least one package of multimedia data items by analyzing user-related data on the electronic device and at least one external source (Morrison, paragraphs 23, 28-30, teaches that photos are clustered from cloud or image capturing device based on a common event (e.g., wedding party) ("collection title") as determined by time, location and other information about the photos). 

Regarding claim 14, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the at least one data processor is further configured to access and retrieve multimedia data items from external sources (Morrison, paragraph 29, teaches that the photos are acquired from various sources). 

Regarding claim 15, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the at least one data processor shares multimedia data items related to a collection with other users (Morrison, paragraph 75, teaches that the photos are shared with other persons). 

Regarding claim 16, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 15 as discussed above. Morrison further discloses wherein the data sharing module is configured to share multimedia data items via email, Short Messages (SMS), Multimedia Messages (MMS) or social networks (Morrison, paragraph 75). 

Regarding claim 18, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the electronic device is a mobile phone, a tablet, a personal computer, a laptop, a game console, a TV set-top box, or a networked storage location (Morrison, paragraph 60). 

Regarding claim 20, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the at least one data processor stores multimedia data collections in the cloud so as to enable access to those multimedia data collections from any device connected to the cloud (Morrison, paragraphs 61, 62, teaches that users can access the cloud and data storage on an as-needed basis). 

Regarding claim 21, Morrison discloses [a] computerized multimedia collection and presentation system to provide packaged multimedia experiences on an electronic device, the electronic device having at least one data processor, memory, and a display, the system comprising: (Morrison, paragraph 63)
the at least one data processor identifies data by (i) scanning multimedia data items stored in the memory on the user’s device, a network storage, and social media, (Morrison, paragraphs 28-30, teaches that digital images ("multimedia data items") acquired from multiple devices are uploaded to the cloud ("network storage"), as by sharing the images on a social networking service (“social media”) (see paragraph 87); Morrison, paragraph 6, teaches the digital images are collected from multiple image sources, such as digital cameras and camera-equipped mobile phones (“user’s device”)) (ii) retrieving feedback provided on at least one of the multimedia data items by at least one user, (Morrison, paragraphs 37, 38, teaches the cloud-computing resources learn the types of images that a particular prefers or does not prefer based on iterations of approval and disapproval by that user such that when a user removes a photo from a subset, the cloud computing resources reduce the weight values for the removed photo’s strong properties and/or increase the weight values for the removed photo’s weak properties; alternatively, Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo) (iii) determining a respective geographic location corresponding to each multimedia data item based on one or more external sources, (Morrison, paragraph 30, teaches clustering the photos based on location) and (iv) arranging the multimedia data items and the feedback into existing or new collections in a database based on the respective geographic locations and predetermined collection-related parameters; (Morrison, paragraphs 32, 33, teaches selecting a subset of the one or more clusters, which are based on location as well as time, date (“predetermined collection-related parameters”); Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
the at least one data processor filters data by filtering out items of the multimedia data items that do not meet predefined criteria; and (Morrison, paragraph 44, teaches a filter operation to remove bad photos based on certain criteria e.g. shaky, blurry, etc.)
the at least one data processor packages data, for each collection, all unfiltered multimedia data items and feedback related to the collection, each such package being presentable via the electronic device; (Morrison, paragraphs 61-66, teaches selectively storing the subset of the acquired digital images on a cloud computing infrastructure; Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
the at least one data processor stores multimedia data collections in the cloud so as to enable access to those multimedia data collections from any device connected to the cloud; (Morrison, paragraphs 61, 62, teaches that users can access the cloud and data storage on an as-needed basis)
a display module (Because adequate structure has not been identified in the specification for performing the claimed functions, the display module is interpreted for the purpose of applying prior art as any known data processing structure implemented in hardware, software, or combination of the two that performs these functions) configured to cause display of at least one of the new collections after determining that the respective geographic location for the at least one of the new collections is a new geographic location, (Morrison, paragraphs 34, 35, teaches presenting the auto-selected subset of photos to a user via a user interface based on auto-selection criteria; Morrison, paragraphs 49, 50, teaches location of capture as a criterion used to filter the photos; Morrison, paragraphs 30, 31, teaches that clustering of photos based on location may occur after the auto-selection; Morrison, paragraph 29, teaches that the steps of clustering, auto-selection, and presentation occur while photos are being received (because the limitation is a conditional limitation subject to a condition precedent of the geographic location being a new geographic location, the broadest reasonable interpretation of a system having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the function occur. M.P.E.P. 2111.04))
a network storage device configured to store the packaged multimedia data (Morrison, paragraph 41, teaches archiving the auto-selected subset of photos; Morrison, paragraph 75, teaches storing the auto-selected subset of photos to a different more reliable location e.g. posting on a social network or website).
Morrison, paragraphs 30, 47, 72, teaches an auto-selection process to select photos based on criteria including time, location, quantity of photos, and presenting the auto-selected photos to the user via a photo UI. Yet, Morrison does not disclose wherein the display is according to a predetermined presentation template that is based on a time of day associated with the generation of the multimedia data items of the new collection. However, Berger, paragraphs 56, 59, 60, 104, 110, teaches selecting appropriate templates to generate a photo story based on metadata associated with each photo, including time of day, number of photos, etc. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison to incorporate the teachings of Berger to select a template for the photos based on associated metadata of time of capture and number of photos. Doing so would enable automatic selection of a template without aid from the user (Berger, paragraph 5).

Regarding claim 27, Morrison discloses [a] computerized multimedia collection and presentation method utilizing an electronic device having at least one data processor, a memory, and a display, the method comprising the steps of: (Morrison, paragraph 63)
accessing, using the at least one data processor, multimedia data items stored in the memory on the user’s device, a network storage, and social media; (Morrison, paragraphs 28-30, teaches that digital images ("multimedia data items") acquired from multiple devices are uploaded to the cloud ("network storage"), as by sharing the images on a social networking service (“social media”) (see paragraph 87); Morrison, paragraph 6, teaches the digital images are collected from multiple image sources, such as digital cameras and camera-equipped mobile phones (“user’s device”))
retrieving, using the at least one data processor, feedback provided on at least one of the multimedia data items by at least one user; (Morrison, paragraphs 37, 38, teaches the cloud-computing resources learn the types of images that a particular prefers or does not prefer based on iterations of approval and disapproval by that user such that when a user removes a photo from a subset, the cloud computing resources reduce the weight values for the removed photo’s strong properties and/or increase the weight values for the removed photo’s weak properties; alternatively, Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo)
determining a respective geographic location corresponding to each multimedia data item based on one or more external sources; (Morrison, paragraph 30, teaches clustering the photos based on location)
arranging, using the at least one data processor, the multimedia data items and the feedback into existing or new collections in a database based on the respective geographic locations and predetermined collection-related parameters; (Morrison, paragraphs 32, 33, teaches selecting a subset of the one or more clusters, which are based on location as well as time, date (“predetermined collection-related parameters”); Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
filtering, using the at least one data processor, items of the multimedia data items that do not meet predefined criteria; (Morrison, paragraph 44, teaches a filter operation to remove bad photos based on certain criteria e.g. shaky, blurry, etc.)
utilizing the at least one data processor to package, for each collection, all the multimedia data items and feedback related to the collection; (Morrison, paragraphs 61-66, teaches selectively storing the subset of the acquired digital images on a cloud computing infrastructure; Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo)
causing the display to present the packaged multimedia data items of at least one of the new collections on a condition that the respective geographic location for the at least one of the new collections is a new geographic location, (Morrison, paragraphs 34, 35, teaches presenting the auto-selected subset of photos to a user via a user interface based on auto-selection criteria; Morrison, paragraphs 49, 50, teaches location of capture as a criterion used to filter the photos; Morrison, paragraphs 30, 31, teaches that clustering of photos based on location may occur after the auto-selection; Morrison, paragraph 29, teaches that the steps of clustering, auto-selection, and presentation occur while photos are being received (because the limitation is a conditional limitation subject to a condition precedent of the geographic location being a new geographic location, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent are not met. M.P.E.P. 2111.04))
synchronizing multimedia data collections to the cloud so as to enable access to those multimedia data collections from any device connected to the cloud (Morrison, paragraphs 61, 62, teaches that users can access the cloud and data storage on an as-needed basis).
Morrison, paragraphs 30, 47, 72, teaches an auto-selection process to select photos based on criteria including time, location, quantity of photos, and presenting the auto-selected photos to the user via a photo UI. Yet, Morrison does not disclose wherein the display is according to a predetermined presentation template that is selected based on one or more orientations of the packaged multimedia data items of the new collection. However, Berger, paragraphs 56, 59, 60, 104, 110, teaches selecting appropriate templates to generate a photo story based on metadata associated with each photo, including time of day, number of photos, etc. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison to incorporate the teachings of Berger to select a template for the photos based on associated metadata of time of capture and number of photos. Doing so would enable automatic selection of a template without aid from the user (Berger, paragraph 5).

Regarding claim 29, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison further discloses wherein the feedback includes information submitted to at least one social network by the at least one user (Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo).

Regarding claim 30, Morrison, in view of Berger, discloses the invention of claim 21 as discussed above. Morrison further discloses wherein the feedback includes information submitted to at least one social network by the at least one user (Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo). 

Regarding claim 31, Morrison, in view of Berger, discloses the invention of claim 27 as discussed above. Morrison further discloses wherein the feedback includes information submitted to at least one social network by the at least one user (Morrison, paragraph 50, teaches person in photo is a favorite in a social network, the photo is tagged, user-added criteria, social network ranking of the photo). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison, Berger, and Teodosiu as applied to claim 6 above, and further in view of Christou (US 2005/0012758 A1; published Jan. 20, 2005).

Regarding claim 7, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 6 as discussed above. Morrison, paragraphs 72, 89, 90, teaches an image presentation unit for showing a group of still digital images (the examiner interprets the still digital images as “plurality of tiles”). Yet, Morrison does not disclose wherein the display module is further configured to cause the display to present, on each of the plurality of tiles, a multimedia data item for a given period of time, and subsequently present another multimedia data item from the same collection on that tile. However, Christou, paragraph 41, teaches displaying digital images such that each image is displayed for a predetermined time interval. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Morrison to incorporate the teachings of Christou to periodically refresh the images, at least because doing so would enable viewing more than one image in a collection of images when the display area is limited (Christou, paragraph 41).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison, Berger, and Teodosiu as applied to claim 1 above, and further in view of Luo (US 2011/0022602 A1; published Jan. 27, 2011).

Regarding claim 10, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 1 as discussed above. Morrison does not disclose wherein the predetermined presentation template is selected from a plurality of presentation templates based on determining that the predetermined presentation template is associated with a highest amount of aggregated user interactions related to a plurality of users. However, Luo, paragraphs 4, 11, 19, teaches ranking social network objects e.g. photo albums based on user actions taken with respect to the object e.g. viewing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Morrison to incorporate the teachings of Luo to rank the photo templates based on actions taken by users. Doing so would enable ranking the templates based on the value of the template in a social network (Luo, paragraph 3).

Regarding claim 11, Morrison, in view of Berger, Teodosiu, and Luo, discloses the invention of claim 10 as discussed above. Morrison, paragraphs 30, 47, 72, teaches an auto-selection process to select photos based on criteria including time, location, quantity of photos, and presenting the auto-selected photos to the user via a photo UI. Yet, Morrison does not disclose wherein the aggregated user interactions are based on user selections of a tile corresponding to each of the presentation templates, viewing history associated with content of a tile corresponding to each of the presentation templates, and change of location of a tile corresponding to each of the presentation templates by a user. However, Berger, paragraphs 112, 114, teaches rearranging the ranking of photo story design templates based on user interactions with particular photos e.g. move, rearrange, add, delete photos. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison to incorporate the teachings of Berger to incorporate the teachings of Berger to rank templates for automatic selection based on user interactions with the photos. Doing so would enable automatic selection of a template without aid from the user (Berger, paragraph 5).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison, Berger, and Teodosiu, as applied to claim 12 above, and further in view of Dolson (US 2013/0148864 A1; published Jun. 13, 2013).

Regarding claim 13, Morrison, in view of Berger and Teodosiu, discloses the invention of claim 12 as discussed above. Morrison further discloses wherein the at least one external source comprises at least one social network, at least one external database or at least one external database (Morrison, paragraph 25, teaches that the photos and associated information is stored in the cloud)
wherein the display module is further configured to:
automatically set a location associated with the packaged multimedia data items (Morrison, paragraphs 61-66, teaches selectively storing the subset of the acquired digital images on a cloud computing infrastructure; Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo).
Morrison, paragraph 49, teaches that the location, time, date, etc. are properties derived from metadata associated with the photo. Yet, Morrison does not disclose identify a location associated with the packaged multimedia data items based on a user check-in on the at least one social network. However, Dolson, paragraph 34, teaches determining a location information of photos by identifying the viewing user’s relationship to the location information e.g. location-related updates using a check-in feature of a social networking system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Morrison to incorporate the teachings of Dolson to derive the location of the photos based on the relationship of the user to the location using check-in feature of a social networking system. Doing so would enable identifying the location of photos that were taken at common events associated with certain locations (Morrison, paragraphs 22, 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178